Citation Nr: 0601582	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law, with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This law redefines the obligations of VA to the 
appellant with respect to claims for VA benefits.  The VCAA 
is applicable to the veteran's claim.

In April 2005, the veteran submitted to the Board his current 
VA medical records.  These records pertain to the period from 
January 2004 to April 2005.  The most recent statement of the 
case issued to the veteran is dated in December 2004, and 
indicates that VA treatment reports through August 2004 were 
considered.  Thus, the RO has not considered the records 
dated after August 2004 in adjudicating the veteran's claim.  
The Board further notes that the veteran did not waive RO 
review of the records he submitted in April 2005.  

In the November 2005 brief, the veteran's representative 
pointed out that the February 2004 VA examination did not 
include a review of the veteran's claims folder.  

With respect to the veteran's low back disability, the 
records submitted in April 2005 reflect that he underwent 
radiofrequency ablation in effort to treat his chronic back 
pain.  An October 2004 brief operative note indicates that 
the veteran underwent the procedure, and that a full 
operative report would follow.  Such a report is not included 
with the records submitted by the veteran.

The veteran's claim of entitlement to service connection for 
PTSD was denied, in part, because a stressor has not been 
verified.  The veteran has identified various experiences 
that he claims took place during his time in Thailand and 
Vietnam.  Review of his service medical records reflects 
treatment at Takhli RTAFB, Thailand between September 1968 
and August 1969, and at Tan Son Nhut,Vietnam between October 
1970 and July 1971.  During an April 2002 VA mental health 
assessment, the veteran identified his unit in Vietnam as the 
908th Supply Squadron, and noted that he was often aware of 
incoming rounds.  It is unclear whether the unit or base 
received incoming rounds during the veteran's entire time 
there, or whether there were isolated incidents of such 
activity that could be specifically identified by the 
veteran.  The veteran should be given an opportunity to 
clarify this information.

The Board notes, in connection with the veteran's claim for 
PTSD, that the RO requested the veteran's service personnel 
records from the National Personnel Records Center (NPRC) in 
May 2002.  In October 2002 NPRC responded that after an 
extensive and thorough search it was unable to locate the 
records requested.  The Board also notes that the veteran 
served in the Air Force Reserves after his initial period of 
enlistment in the Air Force.  It is possible that the 
veteran's service personnel records are located at his Air 
Force Reserve unit, which appears to have been at Carswell 
Air Force Base in Texas, according to service medical records 
received by the RO.

Finally, the Board observes that a letter from Inna Kogan, 
M.D., indicates that the veteran had been under her care 
since November 2002, and was diagnosed with bipolar disorder 
and PTSD.  Dr. Kogan's treatment records should be obtained 
and associated with the record.

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  The RO should seek the veteran's 
service personnel records from his Air 
Force Reserve Unit, 301st Tactical 
Fighter Wing, Carswell Air Force Base, 
Texas, 76127.

2.  The veteran should be requested to 
provide as much information as possible 
concerning the specific circumstances of 
his alleged stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.

The RO should also request that the 
veteran complete the appropriate release 
so that treatment records may be obtained 
from Dr. Kogan. 

3.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran. If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.

4.  The RO should thereafter prepare a 
summary of the veteran's alleged service 
stressors.  This summary and a copy of 
the veteran's DD Form 214 and any other 
available service personnel records 
should be forwarded to the United States 
Armed Services Center for Research of 
Unit Records (CURR).  The RO should 
provide copies of any information 
obtained from the veteran, as well as any 
other relevant evidence in the record.  
The CURR should be requested to provide 
any information that might corroborate 
the veteran's alleged in-service 
stressors.

5.  On completion of the above 
development, the veteran should be 
scheduled for a VA examination to 
determine whether he has PTSD due to any 
verified stressor.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The examiner should also 
indicate whether a current diagnosis of 
any other acquired psychiatric disorder 
is appropriate, and if so, provide an 
opinion as to whether it is at least as 
likely as not such acquired psychiatric 
disorder is etiologically related to the 
veteran's active military service.  The 
complete rationale for all opinions 
expressed should be clearly set forth in 
the examination report.

6.  The veteran should also be scheduled 
for an orthopedic examination to 
determine the nature and extent of his 
service-connected low back disability.  
The examiner should examine the veteran, 
review his claims folder, and identify 
the manifestations of the veteran's low 
back disability.  The claims folder 
should be made available to the examiner, 
and the complete rationale for all 
opinions expressed should be clearly set 
forth in the examination report.

7.  The AOJ should review the additional 
evidence submitted.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


